UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TERENCE WADE BANKS,

                           Plaintiff,
                                                                      1:21-CV-1302 (JGK)
                    -against-
                                                                    ORDER OF DISMISSAL
JAMES DILLION/DIMON,

                           Defendant.


JOHN G. KOEL TL, United States District Judge:

       By order dated April 5, 2021 , the Court dismissed this pro se action for lack of subject-

matter jurisdiction. But the Court granted Plaintiff 30 days' leave to file an amended complaint

in which Plaintiff alleges facts that clearly show that the Court may exercise its subject-matter

jurisdiction to consider his claims. On April 15, 2021, the Court received an amended complaint

from Plaintiff, but it fails to allege sufficient facts to show that the Court may exercise its

subject-matter jurisdiction to consider Plaintiffs claims. Plaintiff fails to allege any facts

showing that the Court has federal-question jurisdiction or diversity jurisdiction over his claims.

Accordingly, the Court dismisses this action for lack of subject-matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3).

                                           CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

        The Court dismisses this action for lack of subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        The Court certifies under 28 U.S .C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U .S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   April 30, 2021
          New York, New York
                                                                           ,/ ( ~




                                               2
